UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSRS CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22263 Exchange Traded Concepts Trust (Exact name of registrant as specified in charter) 2545 S. Kelly Avenue Suite C Edmond, Oklahoma 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Morgan, Lewis & Bockius LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: (405) 778‐8377 Date of fiscal year end: April 30, 2015 Date of reporting period: October 31, 2014 Item 1. Reports to Stockholders. EXCHANGE TRADED CONCEPTS TRUST ROBO-STOXTM Global Robotics and Automation Index ETF Semi-Annual Report October 31, 2014 (Unaudited) ROBO-STOXTM Global Robotics and Automation Index ETF Table of Contents Schedule of Investments 1 Statement of Assets and Liabilities 4 Statement of Operations 5 Statements of Changes in Net Assets 6 Financial Highlights 7 Notes to the Financial Statements 8 Disclosure of Fund Expenses 15 Supplemental Information 16 The Fund files its complete schedule of Fund holdings with the Securities and Exchange Commission (the “Commission”) for the first and third quarters of each fiscal year on Form N-Q within sixty days after the end of the period. The Fund’s Forms N-Q will be available on the Commission’s website at http://www.sec.gov, and may be reviewed and copied at the Commission’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that Exchange Traded Concepts uses to determine how to vote proxies relating to Fund securities, as well as information relating to how the Fund voted proxies relating to Fund securities during the most recent 12-month period ended June 30, is available (i) without charge, upon request, by calling 1-855-456-ROBO; and (ii) on the Commission’s website at http://www.sec.gov. ROBO-STOXTM Global Robotics and Automation Index ETF Schedule of Investments October 31, 2014 (Unaudited) Description Shares Fair Value COMMON STOCK — 99.3% Canada — 2.0% Industrials— 2.0% ATS Automation Tooling Systems* $ MacDonald Dettwiler & Associates Total Canada China — 1.0% Information Technology— 1.0% Hollysys Automation Technologies* Total China Finland — 0.8% Industrials— 0.8% Cargotec, Cl B Total Finland France — 1.9% Industrials— 1.0% Schneider Electric Information Technology— 0.9% Dassault Systemes Total France Germany — 8.1% Consumer Discretionary— 1.0% Leoni Industrials— 5.2% Krones KUKA Description Shares Fair Value Siemens $ Information Technology— 1.9% Isra Vision Jenoptik Total Germany Hong Kong — 0.8% Industrials— 0.8% Johnson Electric Holdings Total Hong Kong Israel — 3.5% Health Care— 1.7% Mazor Robotics* ReWalk Robotics* Industrials— 0.9% Elbit Systems Information Technology— 0.9% Stratasys* Total Israel Japan — 24.7% Consumer Discretionary— 0.9% Denso Health Care— 1.9% CYBERDYNE* Industrials— 13.1% Aida Engineering Daihen FANUC Harmonic Drive Systems IHI Mitsubishi Electric Nabtesco Nachi-Fujikoshi Shinmaywa Industries SMC THK Toshiba Machine Yushin Precision Equipment The accompanying notes are an integral part of the financial statements. 1 ROBO-STOXTM Global Robotics and Automation Index ETF Schedule of Investments October 31, 2014 (Unaudited) (continued) Description Shares Fair Value Information Technology— 8.8% Hitachi Kokusai Electric $ Keyence Omron Topcon Yaskawa Electric Yokogawa Electric Total Japan Netherlands — 1.4% Energy— 0.4% Fugro Health Care— 1.0% QIAGEN* Total Netherlands Norway — 0.8% Industrials— 0.8% Kongsberg Gruppen Total Norway South Korea — 0.9% Information Technology— 0.9% SFA Engineering Total South Korea Sweden — 2.0% Health Care— 1.0% Elekta, Cl B Industrials— 1.0% Arcam* Total Sweden Switzerland — 4.6% Health Care— 0.9% Tecan Group Industrials— 3.7% ABB Kardex Swisslog Holding Total Switzerland Description Shares Fair Value Taiwan — 5.3% Industrials— 3.4% Airtac International Group $ Hiwin Technologies Teco Electric and Machinery Information Technology— 1.9% Delta Electronics Foxconn Technology Total Taiwan United Kingdom — 2.7% Industrials— 0.8% QinetiQ Group Information Technology— 1.9% E2V Technologies Renishaw Total United Kingdom United States — 38.8% Consumer Discretionary— 2.3% iRobot* Energy— 4.1% Forum Energy Technologies* Helix Energy Solutions Group* Oceaneering International Health Care— 4.9% Accuray* Intuitive Surgical* Varian Medical Systems* Industrials— 13.1% Aerovironment* Cubic Deere ExOne* John Bean Technologies Lincoln Electric Holdings Nordson Northrop Grumman Rockwell Automation The accompanying notes are an integral part of the financial statements. 2 ROBO-STOXTM Global Robotics and Automation Index ETF Schedule of Investments October 31, 2014 (Unaudited) (concluded) Description Shares/Face Amount(1) Fair Value Teledyne Technologies* $ Information Technology— 14.4% 3D Systems* Atmel* Brooks Automation Cognex* FARO Technologies* FLIR Systems Immersion* IPG Photonics* Microchip Technology National Instruments Nuance Communications* Trimble Navigation* Total United States Total Common Stock (Cost $106,458,883) TIME DEPOSIT — 1.6% Brown Brothers Harriman 0.030%, 11/03/2014 $ Total Time Deposit (Cost $1,665,511) Total Investments - 100.9% (Cost $108,124,394) $ Percentages are based on Net Assets of $102,579,373. * Non-income producing security. In U.S. Dollar unless otherwise indicated Cl — Class The following is a summary of the inputs used as of October 31, 2014 in valuing the Fund’s investments carried at value: Investments in Securities Level 1 Level 2 Level 3 Total Common Stock $ $
